FILED: 12/14/2015 4:39:51           PM
                                                                                                    SHERRI ADELSTEIN
                                                                                                        Denton County   District Clerk
                                                                                                        By: Elizabeth Jones, Deputy




                                                   NO. 14-04122-211

INTHE MATTER OF                                                 §         IN             2nd COURT
                                                                               THE DISTRICT    FILED IN
                                                                                             COURT OF APPEALS
THE MARRIAGE OF                                                 §                      FORT WORTH, TEXAS
                                                                §                    12/15/2015 8:48:28 AM
SUNEETHA MALLELA                                                §    442nd               DEBRA SPISAK
AND                                                             §     21-1441 JUDICIAL DISTRICT
                                                                                              Clerk
HARI KRISHNA MALLELA                                            §
                                                                §
AND IN THE INTEREST OF                                          §
A.P.M. AND A.S.M., CHILDREN                                     §         DENTON COUNTY, TEXAS
                                               NOTICE OF APPEAL
          Respondent, Hari Mallela, party             to this case, files this        Notice of Appeal seeking to                 alter


the   trial court's   judgment or other appealable        order.


          The   trial court, trial    court case      number and    style      of   this   matter are    shown       in the    above

caption as reﬂected in the Enforcement Order being appealed, but this matter                                   was        transferred

from the 211th Judicial           District   Court to the    442ncl Judicial District           Court of Denton County,

Texas.

          The judgment or order appealed from was signed on September                           15, 2015.


          Hari Mallela desires to appeal the enforcement order signed by the                       trial      court   on    that date


as to each    and every ﬁnding of contempt by the Respondent made by the Court                                 in   its   order   ;
                                                                                                                                      the

punishments meted out by the Court for each contemptuous act allegedly committed by the

Respondent, the acts that the Respondent must perform                      in order to       comply with        the suspension

provisions contained in the enforcement order, the attorney’s fees found                                 by    the Court to be

reasonable and necessary and the division of the proceeds between the parties of the funds

contained in the Registry of the Court on the date of the enforcement order.

          This appeal     is   being taken   to the   Second   District   Court of Appeals         in Fort     Worth, Texas,

          This notice    is    being ﬁled by Hari Mallela, Respondent.
                                           Respectfully submitted,




                                             %
                                           Khaleel   & Associates, PC.
                                                                2
                                                            S
                                           By:
                                                 R. KeithWalker
                                                 Texas Bar No. 20721500
                                                 Email: kwalkerlaw@aol.com
                                                 Prosperity   Bank   Bldg.
                                                 9330 LBJ Frwy., Ste 900
                                                 Dallas, TX 75243
                                                 Tel: 469—330—8630
                                                 Fx: 469—330—8354
                                                 Sajeel S. Khaleel
                                                 State Bar No. 24036899
                                                 Email: skhaleel@khaleellaw.com
                                                 Prosperity Bank Bldg.
                                                 9330 LBJ Frwy., Ste 900
                                                 Dallas,   TX 75243
                                                 Ph: 972-808-0777
                                                 Fx: 972-793-8287
                                                 Attorneys for Respondent




                               CERTIFICATE OF SERVICE
        I certify that on December 14, 2015 at 4:30 PM. a true and correct copy of Respondent’s

Notice of Appeal was served on Chad Elsey electronically at Chad@elseylaw.com, and the
electronic transmission was reported as complete.




                                             %_S?
                                           R. Keith Walker and Sajeel S. Khaleel
                                           Email: skhaleel@khaleellaw.com
                                           Attorneys for Respondent




Notice of Appeal                                                                    Page 2 of 2